
	

115 S2576 IS: Reducing Antiquated Permitting for Infrastructure Deployments Act
U.S. Senate
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2576
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2018
			Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require the Federal Communications Commission to conduct a proceeding to determine whether
			 certain activities by licensees of the Commission are undertakings under
			 division A of subtitle III of title 54, United States Code, or major
			 Federal actions under the National Environmental Policy Act of 1969.
	
	
		1.Short title
 This Act may be cited as the Reducing Antiquated Permitting for Infrastructure Deployments Act or the RAPID Act.
		2.Determination of Federal Communications Commission regarding undertakings and major Federal actions
			(a)Federal Communications Commission determination
 (1)DefinitionsIn this section— (A)the term Commission means the Federal Communications Commission; and
 (B)the term radio station license has the meaning given the term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). (b)Proceeding requiredNotwithstanding section 300320 of title 54, United States Code, or section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332), not later than 180 days after the date of enactment of this Act, the Commission shall complete a proceeding to determine—
 (1)the classes of activities of the entities to which the Commission issues radio station licenses that do not constitute an undertaking under such section 300320; and
 (2)the classes of activities of the entities to which the Commission issues radio station licenses that do not constitute a major Federal action under paragraph (2)(C) of such section 102.
				
